327 F.2d 82
Demetrios SYKIOTIS, Appellee,v.SEA ENTERPRISES CORPORATION, owner of the STEAMSHIP DELPHIC EAGLE, Appellant.
No. 9198.
United States Court of Appeals Fourth Circuit.
Argued January 17, 1964.
Decided January 21, 1964.

Walter B. Martin, Jr., Norfolk, Va. (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on brief), for appellant.
Augustus Anninos, Norfolk, Va. (Howell, Anninos & Daugherty, Norfolk, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
This seaman, Demetrios Sykiotis, was a member of the crew of the SS DELPHIC EAGLE. In the course of his work, while at sea, he sustained a serious injury to his right hand, which ultimately resulted in the amputation of a portion of his middle finger. He brought a libel against the Master and the ship for the alleged failure to furnish him proper treatment. There was ample evidence to sustain the District Court's finding of liability and the award of $4,000.00 in his favor. We find no ground for disturbing the court's decree.


2
Affirmed.